DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed January 29, 2021, has been received and entered.
	Claims 5 and 8-13 are cancelled.  Claims 19-22 are new.
	Claims 1-4, 6, 7, and 14-22 are pending and examined on the merits.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “yogart” which is a misspelling of the term “yogurt.”  Also, claim 22 recites “probiotic containing product” which is missing the hyphen used in parent claim 16.  The recitation “probiotic containing product” should be changed to “probiotic-containing product.”
Appropriate correction is required.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 14-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chye (WO 2015/186998. Previously cited).
Chye discloses a method for the production of a probiotic dried food product (page 6, second-to-last paragraph; claim 1 of Chye) and thus the probiotic dried food product produced by said method (see claim 12 of Chye).  The method comprises: (a) providing a food product, (b) coating the food product with a probiotic organism composition, and (c) subsequently drying the food product to obtain the probiotic dried food product (page 6, second-to-last paragraph; claim 1 of Chye).  The probiotic organism is preferably selected from lactic acid bacteria (page 7, second paragraph), and thus the probiotic organism composition can be drawn to a ‘probiotic bacteria.’  Since the food product is coated with the probiotic organism composition, then probiotic dried food product comprises ‘a coating layer’ containing the probiotic bacteria (preferred probiotic organism of Chye reads on it) applied to and adhering to the food product.  
Additionally, Chye states that it is preferred in the context of their invention that step (c) comprises a drying process selected from a group that includes freeze drying (page 8, third paragraph).  See also claim 9 of Chye.  The embodiment of the Chye invention in which the drying process of step (c) comprises freeze drying is directed to the claimed invention.  The food product can be a fruit, or a part or slice of a fruit (page 7, first paragraph; claim 2 of Chye).  In an example disclosed in Chye, a mixture of probiotics and sugar solution are poured into a container 
Additionally, when the drying process comprising freeze drying, the resulting probiotic dried food product anticipates instant claim 16, which is a product-by-process claim, since it reads on a product produced by the steps of (1) mixing or coating a fruit with a probiotic-containing product (the probiotic organism composition), (2) then, without further processing, freeze-drying the product of step 1.  See page 6, second-to-last paragraph; claim 1 of Chye; page 8, third paragraph; and claim 9 of Chye for demonstrating that Chye.  Thus, Chye anticipates instant claims 1, 3 (fruit), 15 (see claims 1 and 9 of Chye), and 16.
Regarding instant claims 2 and 14, Chye teaches that it is preferred that the probiotic organism is selected from lactic acid bacteria consisting of Lactobacillus plantarum, L. brevis, L. rhamnosus, L. delbrueckii, L. paracasei, or Pediococcus pentasaceus (page 7, second paragraph).  Therefore, instant claims 2 and 14 are anticipated.
Regarding instant claim 7, when speaking of their dried fruit product comprising a coating of a probiotic organism composition, Chye teaches that it is preferred that the probiotic organism composition comprises a probiotic organism content of at least 106 CFU/g, preferably after about 6 months of storage, more preferably of about 108 CFU/g (page 8, third-to-last paragraph).  This concentration range and specific concentration are wholly encompassed by the concentration range of instant claim 7.  Therefore, instant claim 7 is anticipated.

A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 6, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Garner (US 2016/0346337. Previously cited), and in light of Hirsch (US 2003/0147938. Previously cited).
As discussed above, Chye anticipates claims 1-3, 7, 14-17, 19, and 21.  However, Chye differs from claim 4 in that Chye does not expressly disclose that their probiotic dried food product contains, additionally, a preservative.  Chye differs from claim 6 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) contains an antioxidant.  Also, Chye differs from claim 18 in that Chye does not expressly disclose that the food is a meat product which has been either cooked or subjected to a salting process to destroy harmful organisms.  Chye also differs from claim 20 in that Chye does not expressly disclose that the probiotic bacteria are Pediococcus acidilactici.
Garner relates to a process for the production of certain probiotic bacteria (page 2, paragraph [0026]), and preserving the probiotic bacteria that may be by lyophilization/freeze-drying (page 2, paragraph [0029]; page 9, paragraph [0104]), amongst other embodiments.  The bacteria can be any live probiotic bacteria, wherein examples include Lactobacillus such as L. plantarum, and Pediococcus such as P. acidilactici and P. pentosaceus (paragraph [0030] on pages 2 and 3).  
In discussing their invention, Garner points out that beneficial bacteria can be used to inhibit pathogenic growth by treating waste products, food, and food preparation areas in addition to being added to human food sources and animal feed (page 5, paragraph [0074]).  See also page 9, paragraph [0103].  In certain embodiments, the composition of live cells is applied to meat, either before or after cooking (page 4, paragraph [0042]).  In embodiments wherein 
Additionally, in certain instances, a bacterial formulation for administration to a subject or a surface or other target can include a preservation matrix, which contains and preserves the bacterial culture (page 9, paragraph [0107]).  A preservation matrix may be comprised of ingredients to minimize the damaging effects encountered during the preservation process and to provide functional properties (paragraph [0107] on pages 9 and 10).  Such a matrix may include various agents, including an antioxidant (page 9, paragraph [0107]).  Antioxidants included in a preservation matrix may be provided to retard oxidative damage to the microbial cells during the preservation and storage process (page 10, paragraph [0108]).  A particularly preferred antioxidant is sodium ascorbate (page 10, paragraph [0108]).  According to Hirsch, sodium ascorbate is a preservative (page 3, paragraph [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have including an antioxidant, in particular sodium ascorbate, in the probiotic dried food product of Chye (its freeze-dried embodiment).  One of ordinary skill in the art would have been motivated to do this since it retards oxidative damage to microbial cells during the preservation and storage process of said microbial cells, the preservation process including freeze drying.  There would have been a reasonable expectation of retarding oxidative damage of the probiotic bacteria in the freeze-dried product of Chye since Garner indicates that the inclusion of an antioxidant (e.g. sodium ascorbate) is suitable for retarding oxidative damage for microbial cells (page 10, paragraph [0108]) that include live probiotic bacteria Lactobacillus plantarum and Pediococcus pentosaceus (page 3, paragraph [0030]) which are amongst the preferred organisms of Chye (page 7, second paragraph of Chye), 
Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the food product of the invention of Chye with cooked meat for the predictable result of obtaining a probiotic dried food product (in freeze-dried form).  It would have been a matter of simple substitution of one known food product recognized for being provided with a probiotic bacteria for another food product recognized for being provided with a probiotic bacteria; Garner discloses that their composition of live cells can be applied to meat after cooking (page 4, paragraph [0042]), wherein the live cells can be probiotic bacteria that include the preferred probiotic microorganisms for the practice of the Chye invention (see paragraph [0030] of Garner; these bacteria are amongst the bacteria disclosed on page 7, second paragraph of Chye).  There would have been a reasonable expectation of obtaining a probiotic dried food product by including cooked meat as the food product that is coated with the probiotic organism composition and thereafter freeze-drying the resulting composition, since Chye teaches in general using a “food product” in their invention and since Garner teaches that live cells can be applied to meat after cooking for their invention which includes using lyophilized cells (wherein Garner teaches the bacteria of their invention 
Furthermore, before the effective filing date of the claimed invention, it would have been obvious to have substituted the probiotic organism of the invention of Chye with Pediococcus acidilactici for the predictable result of obtaining a probiotic dried food product (in freeze-dried form).  It would have been a matter of simple substitution of one bacteria recognized as probiotic bacteria for another.  There would have been a reasonable expectation of obtaining the probiotic dried food product sought by Chye by making this substitution since Garner teaches Pediococcus acidilactici amongst probiotic bacteria for their invention in which cells can be preserved by freeze-drying (paragraph [0104]) and formulated as a food (paragraph [0145]).  Therefore, instant claim 20.  
A holding of obviousness is clearly required.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Dwivedi (US 2009/0110773).
As discussed above, Chye anticipates claims 1-3, 7, 14-17, 19, and 21.  However, Chye differs from claim 22 in that Chye does not expressly disclose that the probiotic organism composition (reading on ‘probiotic-containing product’ of parent claim 16) is yogurt.
Dwivedi discloses a fruit snack with probiotics that is stable at room temperature (abstract).  Dwivedi point out that their invention provides a desirable food product which is highly palatable and enjoyed by all ages (page 1, paragraphs [0007]-[0008]).  The outer layer of 
Before the effective filing date of the claimed invention, it would have been obvious to have provided the probiotic organism composition for coating the food product as a yogurt layer containing probiotic organism in the invention of Chye wherein the food product is fruit (see claims 1 and 2 of Chye) and the drying process is a freeze drying process (claim 9 of Chye).  One of ordinary skill in the art would have been motivated to do this since such a product (yogurt-coated fruit snack) is a desirable food product which is highly palatable and enjoyed by all ages, as pointed out by Dwivedi.  There would have been a reasonable expectation of obtaining a freeze-dried product as taught by Chye by substituting the probiotic organism composition with a yogurt layer containing probiotic organism since Dwivedi teaches that yogurt can coat fruit for providing probiotic culture, and that the yogurt layer is suitable for providing a freeze-dried probiotic culture.  Since Chye teaches freeze drying their product in general which is a probiotic organism-containing product, then there would have been a reasonable expectation of freeze drying a product made by coating fruit with yogurt containing probiotic culture.  Therefore, instant claim 22 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed January 29, 2021, with respect to the rejections under 35 U.S.C. 112(b) of claims 7, 17, and 18 have been fully considered and are persuasive.  In 
However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 102 and 103.  Applicant argues that Chye teaches that the probiotic/food mixture is thereafter heated and placed under pressure to stress the product before drying.  Applicant has not cited any passage of Chye to support this assertion, but it appears Applicant is referring to Example 1, and in particular page 12, third paragraph of Chye.  However, Example 1 of Chye is only one embodiment of their invention.  As pointed out in MPEP 2123(I), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Claim 1 of Chye does not require application of heat or pressure to stress the product before drying, and this broader disclosure of Chye, in combination with the teaching of freeze-drying in claim 9 of Chye, results in a product reading on the claimed invention.  Moreover, only instant claim 16 and its dependent claims set forth steps of making the product, with the step of “then, without further processing, freeze-drying the product of step 1.”  
Additionally, Applicant argues that instant claim 1 and its dependent claims require that the coating is applied to an already freeze-dried food product.  However, there is no active step in instant claim 1 of applying the coating to an already freeze-dried food product. Chye teaches that the food product coated with a probiotic organism composition is dried (claim 1 of Chye), wherein the drying can be by freeze-drying (claim 9 of Chye).  In freeze-drying this coated product, then all components of the product are freeze-dried, including the food product and the probiotic organism composition.  Since the freeze-dried coating layer containing freeze-dried probiotic is on the freeze-dried food product, then it is indeed “applied to” the freeze-dried food 
Applicant also argues that at no time is there any suggestion that a coating be used on a dried product in Chye.  Applicant argues that only the instantly claimed invention uses a dried product that uses a coating with probiotics.  However, instant claim 1 does not recite an active step of using a coating of probiotics on a dried product.  Even if claim 1 were to recite such a step, the claims must be examined according to the product itself, not the process by which it is made.  See MPEP 2113, discussing product-by-process claims.  
Applicant argues that the food products in Chye with probiotics are later dried without addition of a coating containing probiotics.  Applicant further cites page 12 of Chye for pointing out that Chye’s foods contain only probiotics which are mixed with or sprayed on the foods before or, possibly, during the stressing process, asserting that it appears that Chye starts with the food product, applies the probiotic, exposes the probiotic/food mix to heat and moisture after the spraying or mixing of probiotic organisms onto or into the food before the drying the material.  Applicant asserts that Chye does not start with a dried base food.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., start with a dried base food, then apply coating to the dried based food) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, even if claim 1 were amended to include active steps for making the product, Applicant must demonstrate that the step of applying the coating to a dried based food would have an effect of the structure of the composition such that it is distinguishable from the product of Chye.  As pointed out in MPEP 
Applicant also argues that while the claims of Chye mention freeze drying, no freeze-dried product is produced.  The Examiner respectfully disagrees.  If freeze-drying of the product is performed, then the resulting product must be freeze-dried.  In teaching a method of producing a probiotic dried food product, Chye indeed teaches the product resulting from the method.  Applicant asserts that only the vacuum-dried product is taught in Chye with the suggestion that freeze-drying can be used instead of vacuum dehydration.  Applicant appears to be referring to Example 1 on pages 11 and 12 of Chye.  However, as pointed out in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  The teaching of vacuum-dried product in Example 1 of Chye does not teach away from Chye’s teachings in claims 1 and 9, as well as page 9, third paragraph (also disclosing freeze drying for step c).  Applicant also argues that there is no teaching of exactly what steps one would use in making a freeze-dried product.  This argument is unpersuasive since the art is considered enabling for all that it teaches.  Applicant argues that the invention under consideration uses freeze-dried food material which is coated with probiotic-containing coating on the food product and there is no heat or moisture used during the coating process or, for that matter, if the coated product is again freeze-dried.  However, the product itself is under examination, and it is unclear how these argued differences in making the product would have conferred differences (e.g. structural differences) that distinguish the claimed product from the product of Chye – Applicant has not present evidence to establish a nonobvious difference between the claimed product and the product of Chye (see MPEP 2113(II)).  Moreover, the claims do not all include these limitations which Applicant argues.  In response to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 16, 17, 18, 21, and 22, Applicant points out that claim 16 has been amended to require that in step 2, there is freeze-drying without further processing.  Applicant asserts that there is no heating or putting under pressure as required in the processes disclosed in Chye.  However, Chye does not require heat or pressure – this is only discussed in Example 1 of Chye.  Claims 1 and 9 of Chye do not require additional processing, and thus result in a product reading on the product of instant claim 16.  With respect to the claims of Chye cited by the Examiner to support the rejection, Applicant asserts that a claim (that of Chye) without teaching anything about particulars of the process used in making any product does not anticipated the process or products of the invention.  It is unclear how this is supported by the MPEP.  Instead, MPEP 2121.01(I) states, “It is possible to make a 35 U.S.C. 102  rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make the article disclosed or use the method disclosed.”

No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                         

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651